DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/21 has been entered.

Response to Arguments
Applicant's arguments filed 09/13/21 have been fully considered but they are not persuasive. 
On pages 8-9 regarding prior art rejections, Applicant argues amendments are made to claims 1 and 11 to “clearly define the claimed device as having features specifically facilitating segmenting of the claimed device in vivo”.
The Examiner respectfully notes that since all the claimed features that would potentially allow the segmenting of the device in vivo are accounted for by the claims, the rejection is maintained. 

The examiner respectfully agrees that each element is not present within each of the recited prior art references, which is why teaching references in the art were provided: to account for those missing features but prove they are, nonetheless, known in the art. 
On pages 9-10 Applicant argues Perkins teaches away from cutting a stent.
The examiner respectfully notes Perkins cannot teach away from anything, since it is now the base reference being used in the rejection. The main reference of Boston is being modified in view of Perkins, not the other way around.
On page 10 Applicant points out that Vogt teaches cutting a stent ex vivo.
The Examiner respectfully notes this fact was identified by the Examiner in both the final rejection mailed 07/13/21 as well as in this instant office action and accordingly isn’t an argument against the rejection of record.  
On page 10 Applicant argues that the reversal of order steps relied upon by the Examiner is temporal and not locational and thus would not address the limitation of claim 20 of requiring segmenting in vivo.
The Examiner respectfully disagrees and repeats the same response that was mailed 09/03/21 in response to the same argument: “The Examiner respectfully disagrees, particularly when one method step is moving the implant. Performing an action such as cutting to size before or after implanting are both within the ordinary skill set and creative abilities of a person of ordinary skill. The Examiner reminds Applicant additionally that MPEP 2143 (I)(E) indicates that something is obvious when you are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11-12, 14-16, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite for referring to “the relief portions” with improper antecedent basis. 
Claim 11 is indefinite for referring to ‘the proximal retention member” when it is unclear what this is referring to. 
Remaining claims are rejected for depending on an indefinite claim.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 10-12, 15-16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston Scientific (NPL: archived webpage for the Stretch™ VL Flexima Ureteral Stent dated May 21 2014), hereinafter known as Boston in view of Perkins et al. (US 5681274 A) hereinafter known as Perkins. 
Regarding claim 1 Boston discloses a medical device comprising:
an elongated flexible tubular member (Annotated Figure) having a lumen extending along a length thereof (a “stent” inherently has a lumen),
the tubular member forming proximal (Annotated Figure) and distal (Annotated Figure) retention members at respective proximal and distal ends, and an intermediate portion extending therebetween (Annotated Figure);
wherein the proximal retention member is configured to facilitate segmenting of the proximal retention member in vivo to adjust a length of the tubular member in vivo in segments (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Boston was considered capable of performing the cited intended use, since there is nothing preventing the proximal member from facilitating segmenting in vivo to adjust the length of the tubular member into segments)
but is silent with regards the tubular member having relief portions and radiopaque markings at which segmenting is intended to happen in vivo.
However, regarding claim 1 Perkins teaches a medical device which includes a tubular member with radiopaque markings on a proximal retention member thereof (Figure 1 items 24-27) which are positioned to identify incremental portions of the proximal retention member to be removed in vivo (This is likewise stated as an “intended use” of the radiopaque markings. See the explanation above. The markings of Perkins are understood to be capable of allowing identification of “incremental portions” in vivo (e.g. at each of the identified markings 24, 25, 26, 27) so that the incremental portions correspond to portions identified by the markings, which would allow segmenting in vivo, if desired.). Boston and Perkins are involved in the same field of endeavor, namely implantable medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Boston to include radiopaque markings such as is taught by Perkins in order to enable the 

    PNG
    media_image1.png
    739
    628
    media_image1.png
    Greyscale

Regarding claim 3 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein Perkins further teaches the proximal retention member includes graduated markings along the length thereof identifying the incremental portions (Figure 1 items 24-27: the radiopaque markings are graduated).
claim 6 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein Boston further discloses the proximal retention member comprises multiple turns wound upon each other within a plane that is parallel to a plane in which the a longitudinal axis of the intermediate portion extends (Annotated Figure).
Regarding claim 7 the Boston Perkins Combination teaches the device of claim 6 substantially as is claimed,
wherein Boston further discloses each of the multiple turns are wound about a common turn axis that is transverse to the longitudinal axis of the intermediate portion (Annotated Figure; the Examiner notes the longitudinal axis of the intermediate portion is lying within the plane of the page, whereas the turn axis of the proximal retention member is up and down, transverse to the intermediate portion axis). 
Regarding claim 10 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein Boston further discloses the device is a ureteral stent (the Examiner respectfully notes that this does not impart any further structure to the claimed medical device, as a “ureteral stent” is not understood to have any particular construction or make-up generally. Accordingly, this is being treated as an “intended use” (i.e. an intended location of implantation) of the claimed medical device (see explanation in the rejection to claim above). Since the device capable of being used as a ureteral stent (see page 1 of Boston), the claim limitation is understood to be met.).
Regarding claim 11 Boston discloses a ureteral stent comprising:
an elongated flexible tubular member (Annotated Figure) having a lumen extending along a length thereof (a “stent” inherently has a lumen),
the tubular member forming bladder (Annotated Figure) and renal (Annotated Figure) retention members at respective end portions of the tubular member, and an intermediate portion extending therebetween (Annotated Figure);
wherein the bladder retention member is configured to be segmented in vivo to adjust a length of the bladder retention member (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Boston was considered capable of performing the cited intended use of being “segmented” in vivo.),
wherein the bladder retention member is configured to be segmented in vivo to adjust a length of the bladder retention member in segments corresponding to incremental portions (This is stated as an “intended use” of 
but is silent with regards to the bladder retention member having relief portions and radiopaque markings at which segmenting is intended to occur.
However, regarding claim 11 Perkins teaches a medical device which includes a tubular member with radiopaque markings on a proximal retention member thereof (Figure 1 items 24-27) which are positioned to identify incremental portions of the [proximal retention member] (bladder member?) to be removed in vivo (This is likewise stated as an “intended use” of the radiopaque markings. See the explanation above. The markings of Perkins are understood to be capable of allowing identification of “incremental portions” in vivo (e.g. at each of the identified markings 24, 25, 26, 27) so that the incremental portions correspond to portions identified by the markings, which would allow segmenting in vivo, if desired.). Boston and Perkins are involved in the same field of endeavor, namely implantable medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Boston to include radiopaque markings such as is taught by Perkins in order to enable the visualization of the device after implantation, as is very commonly done in the art for allowing a physician to ensure a device is properly placed. 
claim 12 the Boston Perkins Combination teaches the device of claim 11 substantially as is claimed,
wherein Perkins further teaches the bladder retention member includes graduated markings identifying the incremental portions (Figure 1 items 24-27: the radiopaque markings are graduated).
Regarding claim 15 the Boston Perkins Combination teaches the device of claim 12 substantially as is claimed,
wherein Perkins further teaches the graduated markings are spaced apart at intervals (Figure 1 items 24-27 show spaced markings). 
Regarding claim 16  the Boston Perkins Combination teaches the device of claim 15 substantially as is claimed,
wherein Perkins further teaches the graduated markings are spaced apart from the distal end of the stent (Figure 1).
Regarding claim 21 the Boston Perkins Combination teaches the medical device of claim 1 substantially as is claimed
wherein Boston further discloses the proximal retention member comprises multiple turns wound upon each other after being segmented in vivo (this is stated as an intended result of cutting, which is not a part of the claimed “medical device” itself but rather its “intended use”. See explanation above. A user is capable of segmenting the stent so that multiple turns remain.).
Regarding claim 22 the Boston Perkins Combination teaches the medical device of claim 1 substantially as is claimed
returning the proximal retention to a multi-turn coil upon removal of a straightening force therefrom (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the Boston Perkins Combination since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 23 see the rejection to claim 22 above.

Claims 5, 14, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston in view of Perkins as is applied above, further in view of Vogt et al. (WO 2016131938 A1), hereinafter known as Vogt. 
Regarding claim 5 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to relief portions with a reduced diameter, scoring, or perforations.
However, regarding claim 5 Vogt teaches a medical device which includes a tubular member with a wall that has relief portions (Figure 6b item 143) which include one or more of a reduced diameter of the proximal retention member, perforations of the proximal retention member, or scoring of the proximal retention member (Figure 6b item 143). Boston and Vogt are involved in the same field of endeavor, namely ureter indwelling medical devices. It would 
Regarding claims 14 and 24 see the rejection to claim 5 above.
Regarding claim 20 the Boston Perkins Combination teaches a method of placing a ureter stent in a body, the method comprising:
the ureteral stent with the features of claim 11 (see rejection to claim 11 above);
wherein Boston further discloses: inserting a ureteral stent into the body at a desired point of placement (page 2 access through the ureteral orifice; page 1 the stent is for placement in the ureter (which is inside a body));
identifying a marking on the bladder retention member (page 2: graduation markings to confirm placement); and 
wherein Vogt further teaches: adjusting the stent to the desired length by segmenting the stent at an identified marking (Figure 6b; page 10 line 30 - Page 20 line 14 markings/relief portions are segmented to change the length of the stent to a desired length),
and wherein Perkins further teaches: identifying a marking on the bladder retention member in vivo (Col 3 lines 49-58);
but is silent with regards to the segmenting occurring in vivo,

However, regarding claim 20 Vogt teaches a method of placing a ureteral stent within the body which includes adjusting the stent to the desired length by segmenting the stent at an identified marking (Figure 6b; page 10 line 30 - Page 20 line 14 markings/relief portions are segmented to change the length of the stent to a desired length). Boston and Vogt are involved in the same field of endeavor, namely ureter indwelling medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Boston Perkins Combination in order to allow the medical professional to adjust the length of the stent at a marking, which allows the professional to create a more personalized, custom-fit prosthesis which would be more comfortable for the user.
Further, regarding claim 20 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order of steps of Vogt so that the cutting occurs after implantation, since  it has been held by the courts that reversal or rearrangement of the order of prior art process steps, if so is desired, would require only ordinary skill. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Boston, Perkins and Vogt as is applied above further in view of Ali (US 5795319 A).
claim 8 the Boston Perkins Combination teaches the device of claim 6 substantially as is claimed,
wherein Boston further discloses the distal retention member comprises a single pigtail wound in a plane (Annotated Figure),
but is silent with regards to the plane being offset from the plane parallel to the plane in which the longitudinal axis of the intermediate portion extends.
However, regarding claim 8 Ali teaches a ureteral stent which includes a distal retention member that comprises a pigtail wound in a plane that is offset from the plane that is parallel to a plane in which the longitudinal axis of the intermediate portion extends (Figures 2-10; Column 4 line 60-Column 5 line 6). Boston and Ali are involved in the same field of endeavor, namely ureteral stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Boston Perkins Combination by having the distal retention member lying in a plane offset from the longitudinal axis of the intermediate portion such as is taught by Ali in order to prevent movement of the stent once implanted, so it can be easily retained within the urinary tract without slippage or displacement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/14/21